In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-07-513 CR

____________________


DUANE MICHAEL BUTLER, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 260th District Court
Orange County, Texas

Trial Cause No. D-030576-R




MEMORANDUM OPINION

	Duane Michael Butler appealed from a sentence imposed on August 27, 2004.  Butler
filed a notice of appeal with the trial court on October 4, 2007, more than thirty days from
the date of sentencing and outside the time allowed for requesting an extension of time for
filing notice of appeal.  We notified the parties that the notice of appeal did not appear to
have been timely filed.  The appellant filed a response but did not show that he timely
perfected appeal.
	The Court finds that the notice of appeal was not timely filed.  See Tex. R. App. P.
26.2.  No motion for extension of time was timely filed pursuant to Tex. R. App. P. 26.3.  It
does not appear that appellant obtained an out-of-time appeal from the Court of Criminal
Appeals.  The Court finds it is without jurisdiction to entertain this appeal.  Accordingly, the
appeal is dismissed for want of jurisdiction.
	APPEAL DISMISSED.



						________________________________
							STEVE McKEITHEN
							         Chief Justice	

 
Opinion Delivered November 28, 2007
Do Not Publish

Before McKeithen, C.J., Gaultney and Horton, JJ.